EXHIBIT MULTIMEDIA GAMES, INC. CONSOLIDATED EQUITY INCENTIVE PLAN 1.Purpose of the Plan.The purpose of the Plan is to: (i) attract and retain the best available personnel for positions of substantial responsibility, (ii) provide additional incentive to Employees, Directors and Consultants, and (iii) promote the success of the Company’s business.TheSubject to Section 30, the Plan permits the grant of Incentive Stock Options, Nonstatutory Stock Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units, Performance Units, Performance Shares, and Other Stock Based Awards. 2.Definition.As used in this Plan, the following definitions shall apply: (a)“Administrator” means the Board or any of its Committees that shall be administering the Plan, in accordance with Section 4 of the Plan. (b)“Applicable Laws” means the requirements relating to the administration of equity-based awards or equity compensation plans under U.S. federal and state corporate laws, U.S. federal and state securities laws, the Code, any stock exchange or quotation system on which the Common Stock is listed or quoted and the applicable laws of any foreign country or jurisdiction where Awards are, or shall be, granted under the Plan. (c)“Award” means, subject to Section 30, individually or collectively, a grant under the Plan of Options, SARs, Restricted Stock, Restricted Stock Units, Performance Units, Performance Shares or Other Stock Based Awards. (d)“Award Agreement” means the written or electronic agreement setting forth the terms and provisions applicable to each Award granted under the Plan.The Award Agreement is subject to the terms and conditions of the Plan. (e)“Awarded
